 Case 3:20-cv-01958-H-AHG Document 24 Filed 02/08/21 PageID.157 Page 1 of 4



 1   David J. Noonan, Esq. (SBN 55966)
      dnoonan@noonanlance.com
 2   Genevieve M. Ruch, Esq. (SBN 285722)
 3    gruch@noonanlance.com
     NOONAN LANCE BOYER &
 4   BANACH LLP
     701 Island Avenue, Suite 400
 5   San Diego, California 92101
     Telephone: (619) 780-0880
 6   Facsimile: (619) 780-0877
 7
     Attorneys for Defendants PFIZER, INC.,
 8   a Delaware corporation
 9   Elizabeth L. Brann (SBN 222873)
10    elizabethbrann@paulhastings.com
     PAUL HASTINGS LLP
11   4747 Executive Drive, 12th Floor
12   San Diego, CA 92121
     Telephone: 858-458-3000
13   Facsimile : 858-458-3005
14
     Attorneys for Defendants BioNTech SE
15   and BioNTech US, Inc.
16
                    IN THE UNITED STATES DISTRICT COURT
17
18                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19
     Allele Biotechnology and                 Case No. 3:20-cv-01958-H (AHG)
20
     Pharmaceuticals, Inc.,
                                              DEFENDANTS’ NOTICE OF
21                                            MOTION TO DISMISS
                        Plaintiff,
22                                            COMPLAINT PURSUANT TO
     v.                                       RULE 12(B)(6)
23
     Pfizer Inc.; BioNTech SE;                Date:         March 15, 2021
24                                            Time:         10:30 AM
     BioNTech US, Inc.; and DOES 1-
25                                            Courtroom:    15A
     30                                       Judge:        Hon. Marilyn L. Huff
26                                            Magistrate:   Hon. Allison H. Goddard
                        Defendants.
27
28

     {02320277}                     1      Case No. 20-cv-01958-H (AHG)
                   DEFENDANTS’ NOTICE OF MOTION TO DISMISS
  Case 3:20-cv-01958-H-AHG Document 24 Filed 02/08/21 PageID.158 Page 2 of 4



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that on March 15, 2021, at 10:30 AM, in Courtroom
 3   15A of this Court, Defendants Pfizer Inc.; BioNTech SE; and BioNTech US, Inc., by
 4   their undersigned counsel, will move this Court, pursuant to Federal Rule of Civil
 5   Procedure 12(b)(6), to dismiss the above-captioned matter for failing to state a claim
 6   on which relief can be granted. This Motion is made on the grounds that the alleged
 7   infringing activity in Allele Biotechnology and Pharmaceuticals, Inc.’s Complaint is
 8   protected by the “safe harbor” provision under 35 U.S.C. § 271(e)(1), as set forth in
 9   the attached memorandum of points and authorities in support of this motion.
10
11          Respectfully submitted,
12
13 Dated: February 8, 2021               NOONAN LANCE BOYER & BANACH LLP
14
                                      By:/s/ David J. Noonan
15                                       David J. Noonan
                                         Genevieve M. Ruch
16
17                                       Stanley Edward Fisher (Pro Hac Vice)
                                           sfisher@wc.com
18                                       Thomas H.L. Selby (Pro Hac Vice)
                                           tselby@wc.com
19                                       Charles L. McCloud (Pro Hac Vice)
20                                        lmccloud@wc.com
                                         WILLIAMS & CONNOLLY LLP
21                                       725 – 12th Street NW
                                         Washington, DC 20005
22                                       Telephone: (202) 434-5586
23
                                         Attorneys for Defendant Pfizer, Inc.
24
25
26
27
28

     {02320277}                      2      Case No. 20-cv-01958-H (AHG)
                    DEFENDANTS’ NOTICE OF MOTION TO DISMISS
 Case 3:20-cv-01958-H-AHG Document 24 Filed 02/08/21 PageID.159 Page 3 of 4



 1 Dated: February 8, 2021         PAUL HASTINGS LLP
 2
                               By:/s/ Elizabeth L. Brann
 3                                Elizabeth L. Brann
 4
                                   Bruce M. Wexler (Pro Hac Vice)
 5                                  brucewexler@paulhastings.com
                                   Merri C. Moken (Pro Hac Vice)
 6
                                     merrimoken@paulhastings.com
 7                                 200 Park Avenue
 8                                 New York, NY 10166
                                   Telephone: 212-318-6000
 9                                 Facsimile 212-319-4090
10
                                   Attorneys for Defendants BioNTech SE and
11                                 BioNTech US, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02320277}                    3      Case No. 20-cv-01958-H (AHG)
                  DEFENDANTS’ NOTICE OF MOTION TO DISMISS
 Case 3:20-cv-01958-H-AHG Document 24 Filed 02/08/21 PageID.160 Page 4 of 4



 1
                                  SIGNATURE CERTIFICATION
 2
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3
     and Procedures Manual, I hereby certify that the content of this document is
 4
     acceptable to Elizabeth L. Brann, counsel for Defendants BioNTech SE and
 5
     BioNTech US, Inc., and that I have obtained Ms. Brann’s authorization to affix her
 6
     electronic signature to this document.
 7
 8 Dated: February 8, 2021               NOONAN LANCE BOYER & BANACH LLP
 9
10                                   By:/s/ David J. Noonan
                                        David J. Noonan
11
                                        Genevieve M. Ruch
12                                      Attorneys for Defendant
                                        Pfizer, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02320277}                       4      Case No. 20-cv-01958-H (AHG)
                     DEFENDANTS’ NOTICE OF MOTION TO DISMISS
